DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S COMMENT AND

STATEMENT OF REASONS FOR ALLOWANCE

Prior Art Discussion

1. 	The prior art Kagiwada et al. (U.S. Publication No. 2013/0039377 A1) discloses a gas laser apparatus with a power calculation unit which controls the overall operation of the gas laser apparatus.  The gas laser apparatus includes a discharge tube, a laser power supply device which generates a radio-frequency voltage for exciting a laser gas in the discharge tube by producing an electric discharge.  The laser power supply input power calculation unit calculates an estimate of the input power to the laser power supply device by using the output current value and output voltage value of the DC power supply unit.  The DC power supply conversion efficiency, i.e., the input-power-to-output-power conversion efficiency of the DC power supply unit 21, is a measure of how much output power the DC power supply unit 21 produces by converting the input power, and is expressed as the ratio of the output power to the input power.  The prior art fails to teach in combination with the rest of the limitations in the claim:  “a first current mirror having an input coupled to a discharge path of the component that generates the electrical discharge; and a sensor, the sensor coupled to an output path of the first current mirror, the sensor sensing a magnitude of the electrical discharge.”



Allowable Subject Matter

2.    Claims 1-12, 15, 16, 18-22 and 24-40 are allowed.
3.    The following is an examiner's statement for reasons for allowance:
4.    Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “a first current mirror having an input coupled to a discharge path of the component that generates the electrical discharge; and a sensor, the sensor coupled to an output path of the first current mirror, the sensor sensing a magnitude of the electrical discharge.”

      Regarding claim 22, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “a component that generates an electrical discharge;
a measurement circuit configured to measure a magnitude of the electrical
discharge; a controller configured to control the magnitude of the electrical
discharge; wherein the controller is further configured to perform a built-in self-test calibration
process of measurement instruments integral to the system by: sequentially instructing the system to perform a self-test of the system and its measurement instruments by generating and internally
measuring an electrical discharge at a predetermined level in a predetermined pattern;
internally measuring a response to the self-test electrical discharge with the measurement circuit;
externally measuring a system response to the internally measured discharge;
determining a calibration state of the measurement circuit.”

Regarding claim 24, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim:  “a component that generates an electrical discharge, a measurement circuit 

	Claims 2, 3, 15, 16 and 18-21 are allowable due to their dependency on claim 1; claims 4 and 8 are allowable due to its dependency on claim 3; claims 5-7 are allowable due to its dependency on claim 4; claims 9-12 are allowable due to their dependencies on claim 8; claims 25-27 are allowable due to their dependencies on claim 24; claims 28, 30, 31, 32 and 39 are allowable due to its dependency on claim 27; claim 29 is considered to be allowable due to its dependency on claim 28; claims 33-36 are allowable due to their dependencies on claim 32; claim 37 is allowable due to its dependency on claim 36; claim 38 is allowable due to its dependency on claim 37; claim 40 is allowable due to its dependency on claim 39.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543.  The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHANA A HOQUE/Primary Examiner, Art Unit 2866